444 N.E.2d 878 (1983)
STATE of Indiana, Plaintiff-Appellant,
v.
Terry Lee PERKINS, Defendant-Appellee.
No. 3-182A11.
Court of Appeals of Indiana, Third District.
January 27, 1983.
*879 Jack F. Crawford, Pros. Atty., Lake County, Robert G. Berger, Deputy Pros. Atty., Lake County, Crown Point, Linley E. Pearson, Atty. Gen., Indianapolis, for plaintiff-appellant.
William E. Davis, East Chicago, for defendant-appellee.
GARRARD, Judge.
Terry Lee Perkins was tried by jury for robbery and was found not guilty. The state appeals a reserved question of law.
The state objected to the testimony of Dr. Periolat, an examining psychiatrist, that it was his "strong impression" that not only was Perkins telling the truth, but that "deception of any significance is outside of his capability." The doctor also testified that his use of the word "impression" was different than an expert opinion and was "less based on firm data than an opinion would be." He further stated that there is nothing specific about training in psychiatry that would lead one "to have a firm capability to determine whether someone was lying or not."
The court erred in admitting the evidence. Once put in issue, a defendant may introduce character evidence to show his general reputation for truth and veracity. Kellar v. State (1922), 192 Ind. 38, 134 N.E. 881. Generally, however, evidence of specific acts is not competent to prove or disprove general reputation. McFarland v. State (1979), Ind., 390 N.E.2d 989. Similarly, an individual's opinion based upon his own experience concerning an individual's truthfulness is objectionable. The reason for this is that the only means of testing its truth is by cross-examination as to the particular facts on which the opinion of the witness is based.[1]People v. Van Gaasbeck (1907), 189 N.Y. 408, 82 N.E. 718.
The appeal is sustained and the judgment affirmed.
HOFFMAN, P.J., and STATON, J., concur.
NOTES
[1]  Not only would that create an awesome burden for the cross examiner, it would create innumerable collateral issues. 82 N.E. at 721.